Citation Nr: 1144066	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  04-07 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of heart disease, stroke, and kidney failure. 

2.  Entitlement to service connection for residuals of bilateral below the knee amputations, secondary to ischemia, caused by heart disease. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1994.  The Veteran did not serve in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In October 2005, the Veteran presented testimony before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is contained in the claims folder. 

In a January 2006 decision, the Board denied the claims on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2006, the Court granted a Joint Motion to vacate and remand the Board's decision.  The Joint Motion directed the Board to discuss whether the evidence was sufficient to warrant a medical examination or opinion regarding the etiology of the appellant's conditions.  

In a January 2008 decision, the Board again denied the claims of entitlement to service connection for residuals of heart disease, stroke, and kidney disease, and residuals of bilateral below the knee amputations, secondary to ischemia, caused by heart disease. 

The Veteran appealed to the Court, and in March 2009, the Court again granted a Joint Motion to vacate and remanded the Board's decision.  The Joint Motion found that the Board did not provide an adequate statement of reasons or bases for its determinations, and, in essence, again directed the Board to discuss whether the evidence was sufficient to warrant a medical examination or opinion regarding the etiology of the appellant's conditions.  In August 2009, the Board remanded the claims to afford the Veteran a VA examination.  In 2009 and 2011, the Board sought additional medical opinions through the Veterans Health Administration. 

The  issues of entitlement to service connection for gastroesophageal reflux disease  and Barrett's esophagus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not demonstrate evidence of heart or kidney disease either in-service or to a compensably disabling degree within one year of separation from active duty service; and he did not suffer a stroke, or residuals therefrom, during that term. 

2.  Current residuals of heart disease, kidney failure, and a stroke are not linked by competent medical evidence to the Veteran's active duty service. 

3.  Bilateral below the knee amputations are not linked by competent medical evidence to any service connected disorder.


CONCLUSIONS OF LAW

1.  Residuals of heart disease, kidney failure, and a stroke were not incurred or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011). 

2.  Bilateral below the knee amputations were not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2005 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim. 

VA informed the claimant of the need to submit all pertinent evidence in his possession.  While notice was not provided explaining how disability ratings and effective dates are assigned any questions regarding those matters are moot in light of the decisions made below.  While the appellant may not have received full notice prior to the initial decision, after pertinent notice was provided the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and the claim was readjudicated.  The claimant was provided the opportunity to present pertinent evidence and testimony.  In October 2009, the Veteran was afforded a VA heart examination.  Additionally, the Board secured three Veterans Health Administration (VHA) opinions.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.


Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the case of certain chronic diseases, including cardiovascular-renal disease, service connection may be presumed if the disease became manifest to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection). 

The provisions of 38 C.F.R. § 3.310 provide that service connection may be granted where a disability is proximately due to or the result of already service-connected disability.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").)

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.


Factual Background and Analysis

At an October 2005 video conference, the Veteran testified that he had chest pain in service.  He reported that he developed chest pain in 1992, and was held overnight at the Womack Army Hospital and underwent testing.  As far as the Veteran could remember, the examiners did not determine a cause for his chest pain.  He stated he did not experience any problems between 1992 and his discharge in 1994, and that at the time he attributed his chest discomfort to gas.  He reported having high cholesterol in service and being on a diet, but he denied being treated with medication.  He denied having high blood pressure in service. He testified that he was not diagnosed with either heart or kidney disease during service, and that no physician had ever related his cardiac problems to his service. 

Service treatment records include a diagnosis of neurofibroma in July 1975, which was noted as a diagnosis since childhood.  In October 1976, the medical examination showed that clinical evaluations of the lungs, chest, heart and vascular system were normal.  The Veteran's blood pressure was "86/70" (sic).  

In November 1979, the Veteran complained of chest pain in the heart region.  He reported being diagnosed with "puss pockets" in his thorax region in November 1978 by a civilian doctor while on leave.  He stated he was treated with penicillin and another medication the Veteran did not remember, but that the treatment was successful.  He was asked to return the next day.  The following day, he described chest pain going from the right to the left side.  He denied any family history of heart trouble.  The impression was "rule out viral pneumonia."  

November 1983 and June 1991 medical examination reports showed that clinical evaluations of the lungs and chest, heart, and vascular system revealed normal findings.  The Veteran's blood pressure was 103/54 in November 1983, and 110/68 in June 1991.  In a June 1991 report of medical history completed by the Veteran, he stated that he was in good health and he denied any chest pain or pressure.

The service treatment records reveal complaints of chest pain in January 1992.  X-ray evaluation at that time noted no acute cardiopulmonary disease.  An electrocardiogram was normal.  

In June 1992, the Veteran was seen with complaints of mild chest pain at rest.  Following a physical examination, the diagnosis was atypical chest pains.  The examiner noted the Veteran was being re-evaluated for high cholesterol.  An addendum indicated that the Veteran was no longer having chest pain.  In a separate June 1992 medical record, the examiner diagnosed hypercholesterolemia.  Neither heart nor a kidney disease was diagnosed. 

The Veteran was hospitalized in January 1993 for atypical chest pain.  A chest x-ray was read to show no cardiopulmonary abnormality.  An inpatient treatment record showed that a myocardial infarction was ruled out.  Repeated cardiac enzymes studies revealed no abnormality.  A stress test was negative for any pertinent abnormality.  

An October 1993 report of medical examination showed that clinical evaluations of the lungs and chest, heart and vascular system were normal.  The Veteran's blood pressure was 120/80.  In a report of medical history completed by the Veteran at that time, he reported a history of chest pain or pressure.  The examiner noted the Veteran was hospitalized overnight in December 1992 and underwent a stress test.  The examiner wrote, "Noncardiac etiology."  Chest x-ray showed hyperinflation consistent with chronic obstructive pulmonary disease, but was otherwise within normal limits.  The Veteran reported he began smoking cigarettes at approximately 18 years old.  

At a May 1994 general VA examination, the Veteran reported having chest pains in service in January 1993.  Stress tests and other cardiac studies revealed no pertinent pathology.  A diagnosis of a rib contusion was made at that time.  He reported that since January 1993 he had been asymptomatic except for occasional mild chest discomfort.  A May 1994 electrocardiogram showed a finding of "sinus bradycardia, otherwise normal ECG."  The examiner diagnosed a history of atypical chest pain with elevated cholesterol without abnormal electrocardiogram or chest x-ray, but "CR shows hypercholesterolemia."  

In April 1998, the Veteran sought treatment for his increased cholesterol levels.  He indicated a negative history of coronary artery disease, denied a family history of heart disease, and stated he had been attempting to lower his cholesterol through diet for a long time.  He was assessed with dyslipidemia and provided prescription medication, and instructed to cease smoking cigarettes.

A February 2001 Womack Army Hospital esophagogastroduondenoscopy (EGD) procedure report noted Barrett's esophagus and evidence of Grade IV esophagitis.  His stomach had evidence of erosive gastritis.  In the "anesthesia preoperative information" form, from prior to the EGD, the Veteran denied a history of chest pain/chest pressure/history of heart attack.  There were no complications with the Veteran's heart rate or blood pressure during this procedure.  Surgical pathology (March 2001) from the EGD diagnosed gastric mucosa with mild chronic inflammation, and noted a clinical diagnosis of chronic gastroesophageal reflux disease.  

In April 2001, the Veteran was seen with complaints of sharp, right chest pain.  He denied shortness of breath or radiation of pain to either arm.  The examiner stated the Veteran's risk factors were high cholesterol and cigarette smoking of one pack per day for 30 years.  The examiner noted that the Veteran did not have hypertension or diabetes mellitus.  The examiner noted that the Veteran had a medical history of gastroesophageal reflux disease and neurofibromatosis.  He diagnosed noncardiac atypical chest pain of questionable etiology.  An April 2001 electrocardiogram showed left atrial enlargement; however, an examiner crossed out the "left atrial enlargement," and wrote "sinus arrhythmia" and that the electrocardiogram was otherwise normal.  

On June 11, 2002, eight years after separation from active duty, the Veteran was admitted to Womack Army Hospital with complaints of chest pains.  An electrocardiogram completed that morning showed normal findings with a normal sinus rhythm.  Less than two hours later, however, another electrocardiogram was noted to be "abnormal."  The report showed a widespread ST elevation and there was a note to "consider pericarditis."  Bacteriology results on June 11, 2002 were noted to show no growth.  Electrocardiograms from June 12-14, 2002, were abnormal.  

On June 14, 2002 bacteriology was noted to be gram positive for cocci in clusters.  This was determined to be staphylococcus epidermidis.  In June 2002, the Veteran recalled a history of being treated for chest "pus pouches" at the age of 16.

A June 2002 narrative summary noted the Veteran developed the sudden onset of chest pain at 8:30am.  The pain was reportedly to initially be sharp, substernal and squeezing.  It extended to the shoulders and neck.  Later, the pain became stabbing and sharp in quality.  The appellant had shortness of breath, which the examiner described as pleuritic, and he was described as diaphoretic.  He denied nausea, vomiting, fever, chills, cough or palpitations.  On route to the hospital in an ambulance, the Veteran was given three doses of sublingual nitroglycerin, aspirin and morphine.  In the emergency room he was given Toradol IV which decreased his pain.  The examiner noted the Veteran had a history of neurofibromatosis and elevated lipids, but that there was "no history of coronary artery disease or [congestive heart failure]." 

The Veteran was admitted to the ward and treated with nonsteroidal anti-inflammatory drugs.  Shortly thereafter, he developed acute renal failure with a creatinine of 2.8.  On the morning of June 15, 2002, the Veteran developed acute dyspnea, right calf pain, and a sudden increase in oxygen requirement.  He then developed bradycardia and then asystole.  He was coded, intubated, resuscitated and transferred to the Intensive Care Unit.  An echocardiogram performed after the code revealed global hypokinesis with a left ventricular function of 35 percent with pericardial effusion and no tamponade.  A diagnosis of acute right heart failure was made.  A pulmonary embolism was suspected versus acute myocardial infarction.  Cardiac enzymes revealed a troponin-I of 9.3.  The patient was oliguric and in acute renal failure due to acute tubular necrosis sustained during cardiac arrest.  He was then transferred on an emergency basis to the University of North Carolina Cardiac Care Unit (UNC).  The diagnoses were cardiogenic shock, pericarditis, acute renal failure, and bacteremia. 

In July 2002, the Veteran underwent a sestamibi myocardial perfusion study.  The impressions were: (1) fixed inferior defect of the basilar segment with associated normal wall motion most consistent with attenuation artifact in this distribution; (2) normal left ventricle wall motion and evidence of left ventricular hypertrophy; and (3) no evidence of inducible ischemia by myocardial perfusion imaging.

An October 2002 record from UNC showed that Dr. J.M. made a finding of acute renal failure secondary to sepsis and possibly nonsteroidal anti-inflammatory drugs.  In a separate October 2002 record from UNC, Dr. G.H. stated that the Veteran presented to UNC following cardiac arrest complicating pericarditis.  He noted that prior to the admission the Veteran had acute renal failure related to nonsteroidal anti-inflammatory drugs.  His course was complicated by acute tubular necrosis and an ischemic injury to both legs, which required bilateral below-the-knee amputations.

A UNC final hospitalization report dated in December 2002 shows that the Veteran's chief problems were sepsis, acute renal failure and metabolic acidosis.  The author of the summary indicated that once the Veteran was put in the intensive care unit at Womack, he was treated with vancomycin and Zosyn for two cultures that were gram-positive cocci and clusters.  The report also noted that the Veteran suffered "multiple myocardial infarctions between June and September 2002."  In early June 2002, he had severe chest pains radiating to his neck and left arm.  He had another myocardial infarction at Womack Army Hospital and was transferred to UNC where he remained for two and a half months.  He had another myocardial infarction, a stroke, became dialysis-dependent, and was placed on life support.  He also developed lower extremity deep vein thrombosis and ultimately underwent bilateral below the knee amputations.  The examiner entered diagnoses of: (1) gastrointestinal: shock liver; (2) neurofibromatosis, noting there was a question of central nervous system involvement; (3) gram-positive clusters on gram stain and questioned the source of the infection; (4) hematology, increased "INR;" and (5) cardiovascular, shock after cardiac arrest.  

A May 2003 record from the Clark Health Clinic showed an assessment of coronary artery disease, "stable."  A July 2003 electrocardiogram from Womack had an abnormal finding of left atrial enlargement.

In May 2007, the Veteran was hospitalized at Moore Regional Hospital with complaints of chest pain.  He had developed substernal chest discomfort the day before.  Dr. C. noted that in 2002 the Veteran had suffered an acute illness manifested by dehydration, coagulopathy and diffuse thromotic occlusions in various body organs.  Dr. C. stated that the Veteran also suffered transient renal failure in 2002, and that the combination of these illnesses resulted, in part, in the Veteran undergoing bilateral below-the-knee amputations.  Dr. C. noted that the Veteran was no longer in renal failure.  Following a physical examination, the impression was chest pain, with low probability angina.  He found that the Veteran's recently positive stress test was anticoagulated with a vague history of coagulopathy.  He also entered impressions of hypercholesterolemia, coagulopathy, tobacco abuse and nerufibromatosis.  

In a May 2007 hospital summary Dr. C. noted that because of the positive stress test the Veteran had been transferred from Womack to Moore for further evaluation.  He described the Veteran's pain as being atypical for coronary insufficiency related discomfort.  He stead the Veteran's troponins were reassuringly normal, and that a CT angiogram of the Veteran's coronary anatomy revealed "minimal, if any, disease."  His coronaries were widely patent without significant obstructive lesions, and his left ventricular systolic function was normal.  The discharge diagnoses were probable non-cardiac chest pain, hypercholesterolemia, tobacco abuse, neurofibromatosis and coagulopathy, unspecified.  Dr. C. concluded that the stress test was more likely than not a false positive and that the chest pain was noncardiac in nature.  In addition, Dr. C. noted that "based on his wall motion analysis he did not have a myocardial infarction in the past as he states."  

In October 2009, the Veteran was afforded a VA heart examination.  The Veteran indicated he suffered from chest pain off and on since 1979.  The examiner noted that the appellant's electrocardiograms and a stress test were normal in service, and he had a diagnosis of non-cardiac chest pain.  The appellant was noted to have been able to complete military training and run four miles without difficulty.  He was not diagnosed with hypertension in service.  The examiner noted the Veteran had suffered a myocardial infarction in June 2002, but he did not have chronic congestive heart failure.  The Veteran noted that he currently had hypertension, but no history of hypertensive heart disease.  He was also noted to have a history of pericarditis in June 2002.  Following the examination the examiner diagnosed coronary heart disease with old inferior myocardial infarction, with cardiovascular disease noted as "a problem associated" with this diagnosis.  The examiner opined that the Veteran's coronary artery disease and associated conditions were not caused by or a result of military service because there was no evidence of organic heart disease during military service.  

The Board sought additional medical opinions from the Veterans Health Administration.  The Chief of Cardiology Research at the Long Beach VA Medical Center, who also was a professor of medicine at the University of California at Irvine School of Medicine, noted the Veteran had a history of neurofibromatosis since childhood and was a smoker since the age of 18 years.  The clinical evaluation of his heart, lungs and vascular system were normal in 1976, 1983, and 1991.  In January 1992 and January 1993 he was assessed with atypical chest pain, and she noted there was no history of typical angina during his period of active duty.  His stress test was considered to be negative.  She noted his June 2002 hospitalization and the diagnoses of cardiogenic shock, pericarditis, acute renal failure, and bacteremia.  The Veteran's records were noted to indicate multiple myocardial infarctions between June and September 2002, a stroke, and lower extremity deep vein thrombosis requiring bilateral blow the knee amputations.  In May 2007, he had a positive stress test which the examiner found to be a false positive.  

The Chief of Cardiology Research opined that the Veteran's history, clinical examination and stress test did not reveal evidence of coronary artery disease during the time the Veteran served on active duty and that it was not as least as likely as not that his current cardiovascular disease was related to service.  She noted that because there was no evidence of coronary artery disease during active duty it was not at least as likely as not that residuals of heart disease, stroke, kidney disease and bilateral below-the-knee amputations were related to atypical symptoms that manifested during service.

Following this VHA opinion, the Board requested two additional opinions to clarify the Veteran's diagnoses and to again request a nexus opinion regarding any current diagnoses and his in-service complaints.  The Chief of Cardiology at the Birmingham VA Medical Center specifically noted that the Veteran did not have: (1) ischemic heart disease; (2) acute, subacute and old myocardial infarction; (3) atherosclerotic cardiovascular disease including coronary artery disease; (4) or stable, unstable or Prinzemetal's angina at admission to Womack Hospital.  The Chief of Cardiology found that the Veteran's 2002 admission to Womack was for acute pericarditis.  The initial symptom complex was thought to be consistent with pericarditis by the evaluating physicians and "serial electrocardiograms combined with the negative cardiac markers all confirmed the diagnosis of acute pericarditis."  He noted that there was a lack of evolution of evidence of an infarction on the electrocardiograms based upon a lack of Q waves.  He noted that acute pericarditis is usually viral in etiology and is usually self-limited.  The Chief of Cardiology noted that pericarditis is not related to cigarette smoking.  

In reviewing the Veteran's 2002 hospitalization the Chief of Cardiology noted that the Veteran's bradycardia and asystole on June 15, 2002 was terminal arrhythmia due to shock and respiratory failure, which developed earlier that same morning.  His acute calf pain, dyspnea, and increased oxygen requirements "most likely represented venous thrombosis and pulmonary embolism."  The appellant was hypotensive with clinical evidence of shock for at least two hours prior to the bradycardic cardiac arrest based upon a review of the nurses' notes and symptoms of the Veteran.  The Chief of Cardiology noted that venous thrombosis of the legs was ultimately documented at UNC, and that "the immediate precipitating cause of the cardiac arrest was most likely an acute pulmonary embolism, an alternate possibility was electrolyte disturbances from acute renal failure related to medications he had received (non-steroidal anti-inflammatory drugs)."

To explain the contrasting diagnoses of myocardial infarction versus no myocardial infarction, the Chief of Cardiology noted that there is a difference between myocardial infarction and myocardial necrosis.  The Chief of Cardiology stated that the elevation of troponin indicates myocardial necrosis, which can be due to (a) ischemia (a problem with perfusion of the heart due to inadequate blood supply) or (b) to some other cause (sepsis, hypotension, pulmonary embolism).  A myocardial infarction is defined as myocardial necrosis due to ischemia.  The myocardial necrosis in the case of the Veteran was "a myocardial infarction," (sic) but rather due to renal failure, acute pulmonary embolism and subsequent shock and cardiac arrest from right ventricular failure which resulted in damage to the heart.  (The opinion is accompanied by an article entitled "Universal Definition of Myocardial Infarction.")  The Chief of Cardiology continued that the findings which mitigate against the events at Womack representing myocardial infarction were: (1) there was no evolution of Q waves on electrocardiogram, (2) the Veteran had a subsequent complete recovery of left ventricular function during hospitalization at UNC in 2002, and (3) the absence of obstructive coronary artery disease on CT angiogram in 2007.  The Chief of Cardiology noted that a myocardial infarction significant enough to cause the cardiogenic shock seen at Womack in 2002 would have inevitably resulted in Q waves and clear evidence of prior infarction on subsequent imaging studies.  For example, there would be wall motion abnormalities on electrocardiograms, or large perfusion abnormalities on nuclear perfusion imaging.  None of these were present.  The Chief of Cardiology noted that the "overall picture in this case is more suggestive of acute pulmonary embolism and cardiogenic shock, but arrest due to acidosis and hyperkalemia due to acute renal failure is also a possibility."

Regarding a nexus between the Veteran's heart disease and service, the Chief of Cardiology noted that in January 1992 the Veteran complained of chest pain, noting "possible history of pericarditis;" however, the electrocardiogram from that admission did not show evidence of pericarditis.  While he could not conclude that the Veteran's prior episodes of chest pain might have been due to pericarditis, the Chief of Cardiology noted that there was no laboratory evidence of systemic inflammation or electrocardiogram documentation to support this prior to the hospitalization at Womack in June 2002.  He stated that it was not at least as likely as not that his pericardial heart disease was incurred during his active duty based on the available evidence.  He noted that the Veteran's creatinine level in January 1993 was 1.1, which could represent early kidney disease or could be considered normal if he had a higher than usual muscle mass.  He noted that based upon the Veteran's lack of risk factors for kidney disease, and his subsequent clinical course, it was not more likely than not that he developed kidney disease at the time of active duty.

Additionally, a VHA opinion was sought from an infectious disease specialist.  In May 2011, a physician who was an assistant professor of medicine at the University of Birmingham noted that the growth of staphylococcus epidermidis on June 14, 2002 from blood cultures is often considered to be a contaminant of the culture collection technique.  A set of blood cultures from the same date but earlier in the day did not grow any bacteria.  S. epidermidis is a normal colonizing bacterial species of human skin and frequently contaminates the blood during collection.  The physician noted that it can be a "true pathogen" in some people, but the isolated growth of the bacteria from blood cultures is often not clinically relevant.  The physician noted that the Veteran had an asystolic arrest on June 15, 2002 with subsequent complications that were labeled "sepsis."  The physician noted that sepsis "may have been part of this process [with an organism that could not be cultured]," although he was doubtful that S. epidermidis was the responsible pathogen as sepsis would be an unlikely presentation of S. epidermidis.  The physician noted that because the asystolic event appeared to follow an acute episode of calf pain and shortness of breath, it was likely caused by a pulmonary embolism.  He noted that sepsis was considered during the asystolic event because his early blood cultures documented in the chart with "gram positive cocci in clusters," which is how all staphylococci would be initially described.  Prior to receiving testing to determine the type of staphylococci the Veteran's physicians treated him as though he had staphylococcus aureus, which is more virulent and likely to be a pathogen.  The VHA physician noted that it would be normal practice to assume S. aureus is present until final identification of the bacteria is reported.  While the VHA physician would not refute the possibility the Veteran had "sepsis" per se, as it is a clinical diagnosis, he opined that any sepsis was not caused by S. epidermidis, but by an unidentified pathogen.  The VHA physician concluded that "pathogens are not always identified in patients with sepsis for a variety of reasons, but S. epidermidis would be an unlikely cause of sepsis."

The Veteran alleges that his in-service chest pains were the early manifestations of heart disease.  He further maintains that his heart disease caused a stroke, kidney disease, and subsequently bilateral below-the-knee amputations, secondary to ischemia. 

In this case, the above evidence shows that the Veteran complained of chest pains on several occasions during service: November 1979, January, June, and December 1992, and January 1993.  In each case cardiopulmonary disease was not found, and the Veteran was not found to have suffered a myocardial infarction.  X-rays were consistently noted to be normal, and a January 1993 stress test was negative of any pertinent abnormality.  He was consistently diagnosed with atypical chest pain.

The Veteran was first diagnosed with multiple myocardial infarctions after being hospitalized in June 2002, eight years post-service.  A VHA opinion from a Chief of Cardiology has found that the Veteran did not suffer from a myocardial infarction, but from myocardial necrosis.  He provided a thorough explanation of the difference between the two diagnoses and the evidence that supports a diagnosis of myocardial necrosis.  The Chief of Cardiology stated that the Veteran did not suffer from ischemic heart disease, myocardial infarction, atherosclerotic cardiovascular disease (including coronary artery disease) or stable/unstable/Prinzmetal's angina at admission to Womack.  He stated that the Veteran presented at admission to Womack with "new onset acute pericarditis."  Both the Chief of Cardiology and the infectious disease specialist indicated that the acute calf pain, dyspnea, and increased oxygen the Veteran developed shortly before his terminal arrhythmia on June 15, 2002 "most likely represent[ed] venous thrombosis and pulmonary embolism."  As the Veteran's cardiac arrest was likely caused by pulmonary embolism or sepsis (but not due to inadequate blood supply/atherosclerosis/other coronary problem), he is noted to have suffered myocardial necrosis.  While the VHA physicians are unable to say for certain if his myocardial necrosis occurred due to sepsis or a pulmonary embolism, they have found that he cardiac arrest was not due to ischemia (again, the preponderance of the most competent evidence shows that he Veteran did not have a myocardial infarction).

Significantly, a May 2007 report from Moore Regional Hospital describes the 2002 illnesses as being due to an acute (not a chronic) illness manifested by dehydration, coagulopathy and diffuse thrombotic occlusions in various body organs.  The Veteran's May 2007 "positive stress test," was found to be a false positive by his treating physician.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.) 

The Board finds that the Veteran's statements are competent and credible.  Service treatment records validate that the Veteran had complaints of chest pain in service, and the claims file shows that he was assessed with atypical chest pain during a VA examination in May 1994.  The Veteran has stated that he had on and off chest pain which began in service.  While continuity of symptomatology can establish in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability is required.  Barr.  The nexus element in this case is not provided by lay statements of continued on and off chest pain.  While the Board acknowledges that the appellant reports a history of chest pain on and off from service, the chest pain has varied in severity, location and quality  (mid-sternal, right sided, radiating and nonradiating).  The Veteran has not been assessed with a cardiac disorder which can be attributed to his in-service chest pain.  Essentially, in 2002 the Veteran suffered from acute new onset pericarditis and subsequent myocardial necrosis as a result of a pulmonary embolism (or possibly sepsis).  In 2007, a CT angiogram showed that his coronaries were widely patent without significant obstructive lesions, and he was again assessed with noncardiac chest pain.  There is no medical evidence the Veteran has ever suffered from coronary disease.  He was assessed with gastroesophageal reflux disease and Barrett's esophagus in 2001. 

The Court has stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion...that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VHA physicians and the October 2009 VA examiner have all provided negative nexus opinions between the Veteran's in-service chest pain and his pericarditis/2002 disability.  The April 2011 VHA opinion of the Chief of Cardiology is particularly probative in that it gives a full rationale as to why the Veteran's 2002 cardiac arrest was not due to ischemia or any other coronary problem, but was due to renal failure, acute pulmonary embolism and subsequent shock.  The April 2011 VHA opinion also found that the Veteran's 2002 pericarditis was not related to his in-service chest pain because the electrocardiogram from January 1992 did not show evidence of pericarditis.  

Regarding the Veteran's 2002 renal failure, the April 2011 VHA opinion noted that in January 1993 the Veteran had a higher creatinine level than would be expected for a healthy 40-year old and could have represented early kidney disease or a higher than usual muscle mass.  The Chief of Cardiology opined that it was less likely than not that his kidney failure in 2002 was related to service as he had a lack of risk factors for kidney disease.  The Veteran has not indicated ongoing symptomatology of kidney disease.

As there is no evidence of heart disease, renal failure, or stroke in service, and no competent evidence linking the appellant's military service and the claimed conditions, service connection for heart disease, renal failure, and stroke is not warranted.  See Caluza v. Brown, 7 Vet. App. 498   (1995). 

While the Veteran complained of chest pain within one year of separation from service, he was again diagnosed with noncardiac chest pain.  He did not demonstrate compensably disabling cardiovascular-renal disease within one year of separation from active duty.

For the reasons explained above, the Veteran is not entitled to service connected for heart disease.  Therefore, entitlement to secondary service connection for residuals of bilateral below the knee amputations, secondary to ischemia, caused by heart disease must also be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  The Veteran's service records do not contain complaints which could be attributed to, or diagnoses of deep vein thrombosis.  Just prior to his myocardial necrosis in 2002 a nurse noted that the Veteran's lower extremities were cool but that +2 pedal pulses were found in both legs.  Medical evidence in the claims file indicates that the gangrene of the Veteran's lower extremities had its onset during his 2002 myocardial necrosis.  As such, entitlement to service connection for residuals of bilateral below-the-knee amputations is not warranted.

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is inapplicable, and the claims must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 1990). 



ORDER

Entitlement to service connection for residuals of heart disease, stroke, and kidney failure is denied. 


Entitlement to service connection for residuals of bilateral below the knee amputations, secondary to ischemia, caused by heart disease is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


